1969

Mr. Clay Cotten                           Opinion   NO.   M-388
Commissioner  of Insurance
State Board of Insurance                  Re:   Whether the Commissioner
1011 San Jacinto                                of Insrance      is entitled,
Austin,  Texas 78701                            under Article      12.10 of
                                                T!tle   122A, V.C.S.,      to
                                                kspect    franchise     ta%
                                                reports   filed    in the
                                                Off ice of Comptroller
                                                and to receive      copies    of
Dear Mr. Cotten:                                fmne .

       Your recent  letter   adartissed  to this office
requesting   an opinion    on the above-referenced      matter
reads,   in part,  as follows:

             “In my capacity        as Commissioner        of
      Insurance    of the State of Texas, I formally
      request    an opinion     by your office         as to whether
      or not in my official           capacity     I am entitled
      under the provisions          of Article      12.10 of Title
      122A of the Revised         Civil     Statutes    of Texas
      to receive     copies    of and to obtain         information
      contained    within franchise          tax reports      filed
      with the office       of the Comptroller          of Public
      Accounts    of the State of Texas.             In this con-
      nection,    I call your attention            to the provisions
      of said Article       12.10,     which provides,        in part,
      concerning     franchise      tax reports      that ‘no other
      examination,      disclosure       or use shall be permitted
      of the reports       except.      . . for information         of
      any officer      of this state        charged with the
      enforcement      of its laws.        . .I and to the provi-
      sions of Sec. (a) of Article              1.09 of the Texas
      Insurance    Code, which provides            that the Commis-
      sioner    of Insurance       I. . .shall      be charged with
      the primary responsibility             of administering,
      enforcing    and carrying        out the provisions          of the
      Insurance    Code. . .I.



                                1918, -
                                                                          ’   .




Mr. Clay   cotten, 5age    2 (~-388)



              “Heretofore,    an oral request      by one of
      my subordinates       has been made to the Comp-
      troller    of Public Accounts       for material    shown
      on a franchise       tax report   and this has been
      followed     by a formal written       request  dated
      April    17, 1969(see attached copy).           It was
      my thought and opinion        that Attorney     General
      Opinion M-295 clearly        applied    to the Commis-
      sioner    of Insurance    as well as to the State
      Securities      Commissioner .I’

       It is the opinion  of this office  that this           question
is   answered by Attorney  General Opinion M-295.

       Since the Commissioner of Insurance           is an officer
of this State,     and since Article     1.09 (a),      Texas
ifnsurance Code, Vernon’s      Civil   Statutes,     says he
  . . . shall be. charged with the primary responsibility
of administering,     enforcing,     and carrying      out the pro-
visions    of the Insurance    Code under the supervision          of
the Board. , . . ” he is entitled         to request     of and receive
from the. State Comptroller      of Public Accounts         copies   of
franchise    tax reports   made by corporations         to the said
Comptroller     as is provided   by Article      12.10,   Vernon’s
Civil   Statutes.


                              SUMMARY

       The Commissioner     of Insurance,      being an
       “Officer    of the State charged with the en-
       forcement    of its laws,” pursuant to Article
       1.09 (a),    of the Texas Insurance        Code, and
       within the meaning of Article          12.10, Title
       122A, Taxation-General,      V.C.S.,     is entitled
       to request     of and to receive     from the State
       Comptroller     of Public Accounts      of the State




                           -1919-
Mr.   Clay   Cotten,.page      3 (M-388)

       of Texas copies     of    franchise  tax reports
       made 'by corporations        to the Comptroller.




FAT:dc

Prepared     by Fisher      A. Tyler
Assistant     Attorney      General

APPROVED:
OPINION COMMITTEE

Kerns Taylor,      Chairman
George Kelton,      Vice-Chairman

Jack Goodman
John Banks
Jim Swearlngen
James,Broadhurst

W. V. Geppert
Staff I&gal A,sslstant

Hawthorne     Phillips
Executive     Assistant




                               -1920-